Citation Nr: 1734041	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-26 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability. 

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

5.  Entitlement to a disability rating in excess of 20 percent for cervical myofascial pain syndrome/right trapezius myositis.  

6.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches. 

7.  Entitlement to an initial disability rating in excess of 30 percent for unspecified depressive disorder.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

9.  Entitlement to aid and attendance allowance for the Veteran's spouse. 


ORDER

Entitlement to service connection for a low back disability, best characterized as a lumbar strain and lumbar spondylosis, is granted, subject to the applicable regulations concerning the payment of monetary benefits.


INTRODUCTION

The Veteran had active service from August 1985 to May 1986 and from November 1987 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision (service connection for low back, left shoulder, and bilateral hip disabilities and increased ratings for cervical myofascial pain syndrome/right trapezius myositis and migraine headaches) and an August 2016 rating decision (aid and attendance for the Veteran's spouse) by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and a May 2016 rating decision (increased rating for unspecified depressive disorder) by the Appeals Management Center.  

The case was previously before the Board in December 2015.  In December 2015, the Board reopened the claims for service connection for a low back disability, a left shoulder disability and a psychiatric disorder and remanded these claims on the merits.  In December 2015, the Board further remanded the claims for entitlement to service connection for a bilateral hip disability and hypertension, and claims for increased ratings for cervical myofascial pain syndrome/right trapezius myositis and migraine headaches.  

Furthermore, as alluded to above, a May 2016 rating decision granted service connection for unspecified depressive disorder, which is considered a full grant of the appeal as to issue of entitlement to service connection for a psychiatric disorder which was remanded by the Board in December 2015.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  However, the Veteran has timely perfected an appeal as to the evaluation assigned for this disability.  Accordingly, the issue of entitlement to an initial disability rating in excess of 30 percent for unspecified depressive disorder is properly before the Board.  Additionally, the Veteran also perfected an appeal as to the issue of entitlement to aid and attendance allowance for his spouse, thus it is also properly before the Board.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  During the pendency of his claims for increased ratings for cervical myofascial pain syndrome/right trapezius myositis and migraine headaches, the Veteran asserted he was unemployed, in a February 2017 statement, in part, due to his service-connected disabilities.  Thus, the Board concludes that the Court's holding in Rice is applicable, and the TDIU claim is properly before the Board, and the issue has been listed on the title page.

During the pendency of the claim for an increased initial rating for migraine headaches, a July 2013 rating decision granted an increased rating for the Veteran's service-connected migraine headaches from 10 percent to 30 percent effective February 24, 2011, the date that service connection was established.  Because this increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Additional evidence, which consisted of additional VA treatment records, was associated with the claims file within Virtual VA in February 2017, subsequent to the most recent, January 2017, supplemental statement of the case issued for entitlement to service connection for a low back disability, a left shoulder disability, a bilateral hip disability and hypertension, and entitlement to increased ratings for cervical myofascial pain syndrome/right trapezius myositis and migraine headaches.  Neither the Veteran nor his representative waived review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2016).  However, the VA treatment records associated with the record in February 2017, dated from July 2016 to December 2016, are only relevant to the Veteran's claim for an increased evaluation for unspecified depressive disorder, which was addressed in a February 2017 statement of the case and for which the VA treatment records were obtained in conjunction with the issuance thereof.  Thus, a remand for AOJ consideration of this evidence is not warranted.  

As noted in the December 2015 Board decision, in a statement dated in June 2014, the Veteran raised the issue of whether clear and unmistakable error was committed in a February 2007 rating decision denying service connection for a left shoulder disability, but the AOJ has as yet not adjudicated the issue.  Therefore, the Board does not have jurisdiction over the issue and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issues of entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability, entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disability, entitlement to service connection for hypertension, to include as secondary to service-connected disability, entitlement to a disability rating in excess of 20 percent for cervical myofascial pain syndrome/right trapezius myositis, entitlement to an initial disability rating in excess of 30 percent for migraine headaches, entitlement to an initial disability rating in excess of 30 percent for unspecified depressive disorder, entitlement to a TDIU and entitlement to aid and attendance allowance for the Veteran's spouse, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT
A low back disability, best characterized as a lumbar strain and lumbar spondylosis, was incurred during active duty.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, best characterized as a lumbar strain and lumbar spondylosis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, there has been substantial compliance the Board's December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Throughout the pendency of the appeal, the Veteran primarily asserted that his low back pain onset in service. 

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has a diagnosed low back disability.  In this regard, a July 2011 VA spine examination report provided diagnoses of lumbar spine muscle spasm and low thoracic spondylosis and also referenced bilateral sacroiliitis in a nexus opinion.  November 2013 private imaging noted an impression of moderate degenerative end plate changes at L1-L2, L2-L3, L2-3 to L5-S1, degenerative disc disease and small disc bulges, and L4-L5 mild bilateral neuroforamina narrowing inferior.  May 2014, July 2014 and November 2014 private medical records provided an assessment, in part, of lumbago, lumbar degenerative joint disease and lumbar disc herniations.  Thereafter, a May 2016 back conditions disability benefit questionnaire noted diagnoses of lumbar strain and lumbar spondylosis.   Thus, the Board finds that disability, best characterized as a lumbar strain and lumbar spondylosis, has been demonstrated.  The question remaining for consideration is whether the Veteran's lumbar strain and lumbar spondylosis are etiologically related to service.

The second element of a claim for service connection is in-service incurrence or aggravation of an injury or disease.  As noted above, Veteran asserts that his current low back disability, onset during service.  The evidence of record supports a finding that the Veteran sustained an injury to his low back during his second period of active service.  Specifically, a March 1990 service treatment record reported the Veteran complained of low back pain due to an injury which occurred a day earlier while lifting heavy objects and provided an assessment of sacroiliac joint strain.  Another March 1990 service treatment record documented the Veteran received a physical profile for low back sprain.  Thereafter, an April 1990 service treatment record noted the Veteran complained of persistent sacroiliac joint pain, but did note some improvement.  Another April 1990 service treatment record noted the Veteran was instructed in exercises for low back pain.  These service treatment records support the Veteran's contention that his low back disability onset during service.  Thus, the element of an in-service injury is met with respect to the Veteran's second period of service. 

Additionally, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between a current back disability and an in-service disease or injury, has also been met.

As noted above, the Veteran was afforded VA examinations in July 2011 and March 2016 for this claim.  The July 2011 VA spine examiner opined, in part, the Veteran's lumbar spine muscle spasm, low thoracic spondylosis, and bilateral sacroiliitis were not caused by the Veteran's service-connected right trapezius muscle myositis condition as each condition had different anatomical areas.  The July 2011 VA examiner also found the Veteran's degenerative changes were related to the normal process of aging.  

Pursuant to the December 2015 Board remand, a March 2016 VA examiner found the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The March 2016 VA examiner found that while there was evidence of a strain during service, for which the Veteran received treatment for once, there were not any further lumbar spine treatments done for the Veteran as to account for a chronic disability that could be service related.  In April 2016, the same examiner also provided a negative opinion for the claim on a secondary basis.  

Thereafter, a January 2017 VA opinion was also obtained.  The January 2017 VA examiner found it was less likely than not that the Veteran's claimed low back condition related to and/or was aggravated by the service-connected cervical myofascial pain syndrome with right trapezes myositis.  The January 2017 VA examiner further found it was less likely than not that the Veteran's claimed low back condition related to and/or was aggravated by his first period of active service.  With respect to the Veteran's second period of active service, the January 2017 VA examiner concurred with the opinion provided by the March 2016 VA examiner, which stated that a low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The January 2017 VA examiner noted that after the April 1990 in-service physical therapy for low back pain, there were no additional follow-up presentations, complaints, diagnoses, events and/or trauma to the lower back, and therefore, it was as least as likely as not that the in-service event was acute, self-limited and transient. 

The July 2011 VA spine examination report, March 2016 back conditions disability benefit questionnaire and January 2017 VA opinion tend to weigh against the claim.  However, none of the examiners explicitly addressed the Veteran's recollection that his low back problems first onset during service and have continued since service.  In this regard July 1992 private imaging of the cervical spine, dated less than one year after separation from the Veteran's second period of service, in part, provided a diagnosis of paravertebral muscle spasm.  Additionally, in a September 1995 VA treatment record the Veteran complained of, in part, moderate right back pain and a February 1996 VA treatment record provided an impression of lumbar strain.  Additionally, August 1996 imaging, which is the first imaging of the Veteran's lumbar spine of record, provided findings of degenerative joint disease of the lumbar spine.  The July 2011, March 2016 and January 2017 VA opinions did not address these finding or opine as to when the Veteran's back disabilities onset.  Thus, these opinions do not completely address all the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Furthermore, the Veteran is competent to report observable symptoms such as pain, because such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, in a March 2000 VA treatment record, dated during a period when a claim related to a low back disability was not pending, reported the Veteran complained of recurrent back pain of ten years and noted a history of trauma while on active duty.  Similarly, a February 2001 VA treatment record noted the Veteran complained of severe and acute lumbar spine pain since 1989 and a February 2002 VA treatment record noted low back pain since 1991, but worse in the last six months.  Additionally, during the pendency of the current claim for a low back disability, during the July 2011 VA spine examination, the Veteran reported that during military service he was working in food service and had an incident related to heavy lifting which caused him acute lumbar pain and he was treated with medications and physical therapy at the base with fair response.  The Veteran further stated that after separation from service he continued treatment for lumbar pain and at present reported daily pain.  The Board finds the Veteran's statements regarding the continuity of his back pain since service to be credible and they are accorded significant evidentiary weight.

Thus, the evidence provides an indication of continuity of low back pain since service.  As noted above, August 1986 VA imaging, obtained as part of a VA examination, provided findings of mild degenerative joint disease of the lumbar spine, which the examiner opined was due to the natural process of aging.  Nonetheless, the medical evidence reflects a diagnosis of degenerative joint disease of the lumbar spine only several years after the Veteran's separation from his second period of active service and thus, tends to corroborate the claim. 

Given the evidence outlined above, the Bord is of the opinion that the point of relative equipoise has been reached in this matter.  As described above, July 1992 private imaging of the cervical spine which, in part, provided a diagnosis of paravertebral muscle spasm and August 1986 VA imaging, which provided findings of mild degenerative joint disease of the lumbar spine, when coupled with the Veteran's competent and credible report of low back pain since service, leads the Board to conclude that the Veteran's low back disability, best characterized as a lumbar strain and lumbar spondylosis, are related to active service. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the claimant shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for a low back disability, best characterized as a lumbar strain and lumbar spondylosis, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


REMAND

Although the Board regrets the additional delay with regard to the remaining issues, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to entitlement to service connection for hypertension, in a June 2014 statement, the Veteran cited an article from a researcher, Dr. Stephen Bruehl from the Vanderbilt University Medical Center, published in the March/April 2005 issue of the Journal of Clinical Pain, for the proposition that chronic pain was associated with higher levels of hypertension.  Pursuant to the December 2015 Board remand, the Veteran was afforded a March 2016 hypertension disability benefit questionnaire examination.  However, the March 2016 VA examiner was unable to review the article referenced by the Veteran in the June 2014 statement as the cited article is not of record and the examiner was unable to corroborate such findings in a review of the medical literature.  Thus, on remand, the Veteran should be afforded another opportunity to provide a copy of the referenced article.  

Furthermore, in a June 2014 statement, the Veteran also asserted his hypertension was secondary to his migraine headaches.  There is no medical opinion of record which adequately addresses the claim for hypertension on this basis.  Thus, a remand is warranted to obtain an examination with opinion addressing hypertension as secondary to the service-connected migraine headaches, and, if and only if, the Veteran submits the cited article or other evidence linking hypertension to chronic pain, as discussed above, obtain another opinion for hypertension as secondary to his service-connected cervical myofascial pain syndrome/right trapezius myositis.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

As noted above, the Veteran filed a claim for TDIU in February 2017, in part, due to his service-connected for cervical myofascial pain syndrome/right trapezius myositis and migraine headaches.  In this regard, a February 2013 VA treatment record, noted in part, that the Veteran was unable to work or be involved in any gainful activity.  More specifically, a March 2016 VA examiner found the Veteran's cervical spine condition did not impact his ability to work and a March 2016 VA examiner noted that severe headaches precluded the Veteran from doing work.  While the Board recognizes the probative value of such evidence, at this time, the evidence is not sufficient to warrant a grant of entitlement to a TDIU, especially as the schedular criteria for a TDIU are not presently satisfied, but subsequently may in light of the grant of service connection for a low back disability as discussed above.  In any event, the Board finds that a VA opinion is required concerning the degree of functional impairment of the Veteran's service-connected disabilities, considered in combination, on his ability to secure or follow a substantially gainful occupation.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).  However, the Board finds that an opinion as to the functional impact of the Veteran's disabilities on employment would be useful to the Board in adjudicating the issue.

Furthermore, the opinion the Board seeks for the TDIU issue will naturally address the Veteran's cervical myofascial pain syndrome/right trapezius myositis, migraine headache and unspecified depressive disorder symptomatology.  Thus, the development of evidence and adjudication of whether the Veteran is entitled to TDIU may have a significant impact on the matter of whether he is entitled to referral for extraschedular consideration for these claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Brambley v. Principi, 17 Vet. App. 20 (2003).   

Additionally, VA is obligated to obtain Social Security Administration (SSA) records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  A February 2013 VA treatment record noted, in part, that the Veteran was unable to work or be involved in any gainful activity and was receiving Social Security due to his chronic medical conditions which exacerbated his depression.  Similarly, a November 2014 VA treatment record noted the Veteran was receiving Social Security due to disability.  The Veteran's SSA records are not associated with the record nor does the record reflect an attempt has been made to obtain any such records with regard to disability benefits.  The Board finds there is a reasonable possibility that the Veteran's SSA records may be relevant to the Veteran's claim for TDIU as well as claims for his left shoulder and bilateral hips as such was reported in the context of chronic pain problems.  Thus, upon remand, an attempt should be made to obtain any SSA disability benefits records.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).

Additionally, in light of the remand, the Veteran's updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Mayaguez Outpatient Clinic, part of the VA Caribbean Healthcare System, in December 2016, based on records associated with the claims file within Virtual VA in February 2017.  Thus, on remand, updated VA treatment records from the VA Caribbean Healthcare System, since December 2016, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, with respect to entitlement to aid and attendance allowance for the Veteran's spouse, in an April 2016 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, a private physician indicated, in part, that Veteran's spouse needed assistance bathing and tending to other hygiene needs and required nursing home care, but did not provide the extent to which the Veteran's spouse needed such assistance.  Thus, in light of the April 2016 examination report which did not fully address the Veteran's spouse's condition, the Board finds a VA examination is necessary to determine whether the Veteran's spouse meets the requirements for spousal aid and attendance.  See 38 C.F.R. § 3.326; see also 38 C.F.R. §§ 3.351, 3.352 (2016). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from VA Caribbean Healthcare System since December 2016, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Request the Veteran submit a copy of the article he cited in a June 2014 statement, from a researcher, Dr Stephen Bruehl from the Vanderbilt University Medical Center, published in the March/ April 2005 issue of the Journal of Clinical Pain for the proposition that chronic pain was associated with higher levels of hypertension.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  All pertinent symptomatology and findings must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

With respect to hypertension, opine whether it is at least as likely as not that the disability was caused by, or aggravated (i.e., made chronically worse) by the Veteran's service-connected migraine headaches.

Additionally, if and only if, the Veteran submits additional evidence of a link between hypertension and his service-connected cervical myofascial pain syndrome/right trapezius myositis, to include the article requested above, opine whether it is at least as likely as not his hypertension was caused by, or aggravated (i.e., made chronically worse) by the Veteran's service-connected cervical myofascial pain syndrome/right trapezius myositis.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Rationale must be provided for any opinion reached.

5.  Thereafter, forward the claims file to a suitably qualified VA examiner concerning the claim of entitlement to a TDIU.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

Following a review of the claims file, the examiner is asked to opine as to the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to work, consistent with his educational and occupational experience.  

Rationale must be provided for any opinion reached.

If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination and properly notified of such.

6.  Afford the Veteran's spouse a VA examination with an appropriate medical provider to provide an evaluation concerning the extent to which the Veteran's spouse is in need of regular aid and attendance of another person.  All pertinent symptomatology and findings must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should indicate the underlying disability or disabilities causing the Veteran's spouse's impairment(s) and address resulting limitations from the identified disability or disabilities.  At a minimum, the examination should address the following:  the Veteran's spouse's ability or inability to dress or undress herself, keep herself ordinarily clean and presentable, feed herself through loss of coordination of upper extremities or through extreme weakness, and attend to the wants of nature; whether the Veteran's spouse has an incapacity, physical or mental, which requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment; and whether there is frequent need of adjustment of any special prosthetic or orthopedic appliances, which by reason of the particular disability, cannot be done without aid. 

The examiner should reconcile any opinion with all other clinical evidence of record to include the April 2016 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  

Rationale must be provided for any opinion reached.

7.  Efforts to schedule the Veteran and his spouse for the aforementioned examinations should be documented in the record.  The Veteran is cautioned that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

8.  Finally, and after undertaking any other development deemed necessary, readjudicate the issues on appeal, to include consideration as to if the Veteran is found to be unemployable due to service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), and if so, then refer the case to the Director, Compensation and Pension Service, for extraschedular consideration of TDIU under 38 C.F.R. § 4.16 (b).  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

	(CONTINUED ON NEXT PAGE)


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel

Copy mailed to:  Puerto Rico Public Advocate for Veterans Affairs



Department of Veterans Affairs


